      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 1 of 55



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
STATE OF NEW JERSEY et al.,

                      Plaintiffs,                20-cv-1425 (JGK)

           - against -                           OPINION AND ORDER

ANDREW R. WHEELER et al.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiffs—the States of New Jersey, Connecticut,

Delaware, and New York; the Commonwealth of Massachusetts; and

the City of New York—brought this action against the

Environmental Protection Agency and the Administrator of the

Environmental Protection Agency, Andrew R. Wheeler

(collectively, the “EPA”). The plaintiffs claim that the EPA has

failed to fulfill a nondiscretionary duty under the Clean Air

Act (the “CAA” or the “Act”), namely to promulgate, pursuant to

Section 110(c)(1) of the Act, 42 U.S.C. § 7410(c)(1), Federal

implementation plans for the 2008 ozone National Ambient Air

Quality Standards (“NAAQS”) that fully address the requirements

of the “Good Neighbor Provision” of the Clean Air Act, 42 U.S.C.

§ 7410(a)(2)(D)(i)(I), with respect to sources of ozone

pollution in Illinois, Indiana, Michigan, Ohio, Pennsylvania,

Virginia and West Virginia (the “Defaulting States” or the

“Upwind States”). The parties have filed cross motions for


                                    1
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 2 of 55



summary judgment. The plaintiffs request that the Court enter an

order setting a schedule for the EPA to come into compliance

with the Act. The EPA argues that the Court lacks jurisdiction

to hear this case, but that in any event the schedule requested

by the plaintiffs is impossible for the EPA to comply with.

     For the reasons that follow, the plaintiff’s motion for

summary judgment is granted as to the EPA’s liability; the EPA’s

motion for summary judgment is denied; and the Court will impose

a schedule on the EPA to promulgate a complete-remedy rulemaking

addressing the EPA’s outstanding statutory obligations by March

15, 2021.

                                   I.

     The standard for granting summary judgment is well

established. “The Court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986); Gallo v. Prudential Residential Servs.,

Ltd. P'ship, 22 F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial

court's task at the summary judgment motion stage of the

litigation is carefully limited to discerning whether there are

any genuine issues of material fact to be tried, not to deciding

them. Its duty, in short, is confined at this point to issue-

finding; it does not extend to issue-resolution.” Gallo, 22 F.3d

                                    2
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 3 of 55



at 1224. The substantive law governing the case will identify

those facts that are material and “[o]nly disputes over facts

that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary

judgment is improper if there is any evidence in the record from

any source from which a reasonable inference could be drawn in

favor of the nonmoving party. See Chambers v. TRM Copy Ctrs.

Corp., 43 F.3d 29, 37 (2d Cir. 1994). If the moving party meets

its burden, the nonmoving party must produce evidence in the

record and “may not rely simply on conclusory statements or on

contentions that the affidavits supporting the motion are not

credible.” Ying Jing Gan v. City of New York, 996 F.2d 522, 532

(2d Cir. 1993); see also Scotto v. Almenas, 143 F.3d 105, 114–15

(2d Cir. 1998). Where there are cross-motions for summary

judgment, the Court must assess each of the motions and

determine whether either party is entitled to judgment as a

matter of law. See Admiral Indem. Co. v. Travelers Cas. & Sur.

Co. of Am., 881 F. Supp. 2d 570, 574 (S.D.N.Y. 2012).

                                    3
       Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 4 of 55



      Claims that the EPA failed to fulfill a nondiscretionary

duty under the Act are typically resolved on summary judgment.

See Sierra Club v. Johnson, 444 F. Supp. 2d 46, 52 (D.D.C. 2006)

(collecting cases).

                                     II.

                                     A.

      Under the Clean Air Act, 42 U.S.C. §§ 7401-7671q, the EPA

must establish NAAQS that “are requisite to protect the public

health” for certain pollutants. 42 U.S.C. § 7409(b). As relevant

to this litigation, in March 2008, the EPA promulgated a revised

NAAQS for ozone 1, which principally set a standard for ozone of

75 parts per billion, as measured over an eight-hour period. See

National Ambient Air Quality Standards for Ozone, 73 Fed. Reg.

16,436, 16,436 (Mar. 27, 2008) (the “2008 ozone NAAQS”). The

promulgation of the 2008 ozone NAAQS triggered the States’ duty

under the Act to submit State implementation plans (“SIPs”) to

the EPA by March 12, 2011. 42 U.S.C. § 7410(a)(1); Idsal Decl.

¶ 50. Among other things, a SIP must address the State’s

obligations under the Good Neighbor Provision of the Act, which


1 Ground-level ozone causes many negative effects on human health, vegetation
and ecosystems. See Idsal Decl. ¶ 20. Ground-level ozone is a secondary air
pollutant created through chemical reactions between oxides of nitrogen (NOx),
carbon monoxide, methane, and non-methane volatile organic compounds (VOCs)
in the presence of sunlight. Id. ¶ 21. The major human sources of ozone
precursors are electric utilities, industrial facilities, motor vehicles,
gasoline vapors, and chemical solvents. Id. Because ground-level ozone
formation increases during periods with warmer temperatures and stagnant air
masses, ozone levels generally increase during summer months. Id.

                                      4
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 5 of 55



requires a SIP to “contain adequate provisions (i) prohibiting,

. . . any source or other type of emissions activity within the

State from emitting any air pollutant in amounts which will (I)

contribute significantly to nonattainment in, or interfere with

maintenance by, any other State with respect to any such

national primary or secondary ambient air quality standard[.]”

42 U.S.C. § 7410(a)(2)(D)(i)(I). If a state fails to file the

required SIP, or the EPA determines that the SIP is

insufficient, the EPA is required to promulgate a federal

implementation plan (“FIP”) within two years of the date that

the EPA makes that determination. 42 U.S.C. § 7410(c)(1).

     In order to measure compliance with the NAAQS, “the EPA, in

coordination with state governments, divides the country

geographically into ‘air quality control regions.’” New York v.

EPA, -- F.3d --, 2020 WL 3967838, at *1 (D.C. Cir. July 14,

2020) (citation omitted) (quoting 42 U.S.C. § 7407). “While some

air quality control regions lie within a single state, others

encompass portions of two or more states.” Id. (internal

quotation marks and alterations omitted). Under the Act, air

quality control regions are classified under a system of degrees

of nonattainment, which dictates the deadline by which the air

quality control region is required to attain the NAAQS. See id.

at *2 (citing 42 U.S.C. § 7511(a)(1), (b)(1), (b)(2)). These

nonattainment classifications are: marginal; moderate; serious;

                                    5
       Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 6 of 55



severe; and extreme. 42 U.S.C. § 7511(a)(1). Areas in “serious”

nonattainment of the 2008 ozone NAAQS, like the New York-

Northern New Jersey-Long Island, New York-New Jersey-Connecticut

Area (the “New York Metropolitan Area”) that is one of the

primary areas of focus in this litigation, has a statutory

attainment deadline of July 20, 2021. See Determination of

Attainment and Reclassification for 2008 Ozone NAAQS, 84 Fed.

Reg. 44,238, 44,244 (Aug. 23, 2019); see also New York, 2020 WL

3967838, at *3. 2

     The Good Neighbor Provision of the Act is intended to

address the fact that “[s]tate-level air quality regulation is

an inherently complicated endeavor because ‘air pollution is

transient, heedless of state boundaries. Pollutants generated by

upwind sources are often transported by air currents, sometimes

over hundreds of miles, to downwind States.’” Maryland v. EPA,

958 F.3d 1185, 1190 (D.C. Cir. 2020) (alteration omitted)

(quoting EPA v. EME Homer City Generation, L.P., 572 U.S. 489,



2 The northern part of New Jersey is in “serious” nonattainment status of the
2008 ozone NAAQS. Davis Decl. ¶ 24. The State of New Jersey has a July 20,
2021 deadline to meet the 2008 ozone NAAQS, an August 3, 2021 deadline to
meet the 70 parts per billion 2015 ozone NAAQS in the Southern nonattainment
areas of the state, and an August 3, 2023 deadline to meet the 2015 ozone
NAAQS in the Northern nonattainment area of the state. Id. The 2015 ozone
NAAQS is not directly relevant to this litigation. It is likely that New York
will not meet the serious nonattainment deadline of July 20, 2021 for the
2008 ozone NAAQS, and will be reclassified as in “severe” nonattainment, with
an accompanying deadline for the 2008 ozone NAAQS of July 20, 2027. Sheehan
Decl. ¶ 49. New York has an August 3, 2024 deadline to meet the 2015 ozone
NAAQS. Id. ¶ 28. Connecticut must comply with the July 20, 2021 serious
nonattainment statutory deadline. Babbidge Decl. ¶ 17.

                                      6
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 7 of 55



496 (2014)). SIPs for Upwind States that fully address the Good

Neighbor obligations of those States are thus critical to the

ability of Downwind States to attain the NAAQS because “‘[a]s

the pollution travels out of state, upwind States are relieved

of the associated costs,’ which ‘are borne instead by the

downwind States, whose ability to achieve and maintain

satisfactory air quality is hampered by the steady stream of

infiltrating pollution.’” Id. (quoting EME Homer City, 572 U.S.

at 496).

     On July 13, 2015, the EPA published notice, which became

effective August 12, 2015, that 24 States, including certain

Upwind States at issue in this case—Illinois, Michigan,

Pennsylvania, Virginia, and West Virginia—had failed to submit

SIPs that would have satisfied their Good Neighbor obligations

with respect to the 2008 ozone NAAQS. See Findings of Failure to

Submit a Section 110 State Implementation Plan for Interstate

Transport for the 2008 National Ambient Air Quality Standards

for Ozone, 80 Fed. Reg. 39,961, 39,965 (July 13, 2015); Idsal

Decl. ¶ 53. The “findings of failure to submit establish[ed] a

2-year deadline for the EPA to promulgate a [FIP] to address the

interstate transport SIP requirements . . . .” 80 Fed. Reg. at

39,961-62; see also 42 U.S.C. § 7410(c)(1). On June 15, 2016,

the EPA published notice that, effective July 15, 2016, it had

disapproved relevant portions of Indiana and Ohio’s Good

                                    7
       Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 8 of 55



Neighbor SIPs. See Indiana; Ohio; Disapproval of Interstate

Transport Requirements for the 2008 Ozone NAAQS, 81 Fed. Reg.

38,957, 38,961 (June 15, 2016); Idsal Decl. ¶ 55. The

disapproval likewise triggered an obligation for “EPA to

promulgate a FIP no later than two years from the effective date

of this disapproval, if EPA has not approved a SIP revision or

revisions addressing the deficiencies identified in this

action.” 81 Fed. Reg. at 38,961. Thus, the EPA had a statutory

obligation to promulgate FIPs for the Upwind States by August

12, 2017, except for Indiana and Ohio where the deadline was

July 15, 2018. Idsal. Decl. ¶¶ 53, 55.

                                     B.

      In 2016, the EPA promulgated the Cross-State Air Pollution

Rule Update for the 2008 Ozone NAAQS (“CSAPR Update”). See 81

Fed. Reg. 74,504 (Oct. 26, 2016). 3 The CSAPR Update purported to

promulgate FIPs for certain Upwind States that had failed to

submit approvable SIPs addressing the States’ Good Neighbor

obligations for the 2008 ozone NAAQS, and the CSAPR Update

should have been designed to prevent Upwind States from




3 The CSAPR Update was promulgated in response to protracted litigation in the
D.C. Circuit Court of Appeals and the Supreme Court addressing various
aspects of interstate transport rules, and in particular in response to the
decision in EME Homer City Generation, L.P. v. EPA, 795 F.3d 118 (D.C. Cir.
2015). See Idsal Decl. ¶¶ 45-49, 57.

                                      8
       Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 9 of 55



significantly interfering with the ability of Downwind States 4 to

attain the 2008 ozone NAAQS. Id. at 74,504. Specifically, the

CSAPR Update “establishe[d] (or revise[d] currently established)

FIPs for 22 eastern states under the good neighbor provision of

the CAA. These FIPs contain requirements for EGUs [electric

generating units] in these states to reduce ozone season NOx

emissions beginning with the 2017 ozone season.” Id. at 74,521.

      The CSAPR Update used a standard four-step framework

developed by the EPA to address the requirements of the Good

Neighbor Provision. Id. at 74,517. The four steps are

      (1) [i]dentifying downwind receptors that are expected
      to have problems attaining or maintaining clean air
      standards (i.e. NAAQS); (2) determining which upwind
      states contribute to these identified problems in
      amounts sufficient to ‘link’ them to the downwind air
      quality problems; (3) for states linked to downwind
      air quality problems, identifying upwind emissions
      that significantly contribute to nonattainment or
      interfere with downwind maintenance of a standard; and
      (4) for states that are found to have emissions that
      significantly contribute to nonattainment or interfere
      with maintenance of the NAAQS downwind, reducing the
      identified upwind emissions through regional emission
      allowance trading programs.

Id. (footnote omitted).

      The CSAPR Update stated that it “partially addresses the

EPA’s obligation under the Clean Air Act to promulgate FIPs to

address interstate emission transport for the 2008 ozone NAAQS.


4 The plaintiff States in this action are all “Downwind” States and the
plaintiff City of New York is located within the State of New York, a
Downwind State.

                                      9
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 10 of 55



In conjunction with other federal and state actions to reduce

ozone pollution, these requirements will assist downwind states

in the eastern United States with attaining and maintaining the

2008 ozone NAAQS.” Id. at 74,504 (emphasis added). The EPA

stated that “at this time the EPA is focusing its efforts on the

immediately available and cost-effective emission reductions

that are achievable by the 2017 ozone season.” Id. at 74,521.

The CSAPR Update focused on emissions reductions achievable by

the 2017 ozone season because that was the last full ozone

season prior to the July 20, 2018 attainment deadline for states

with a moderate nonattainment classification. See id. at 74,540;

Maryland, 958 F.3d at 1192.

      The partial nature of the CSAPR Update also meant that the

“reductions in this action [were] EGU-only.” Id. at 74,522. 5 The

CSAPR Update noted that the EPA would not address non-EGU 6

emissions reductions in its efforts to reduce interstate

emissions transport for the 2017 ozone season because, “[a]s

compared to EGUs, there is greater uncertainty in the EPA’s



5 The CSAPR Update found that “[n]othing in section 110(c)(1) of the CAA
suggests that the agency is barred from taking a partial step at this time
(before the FIP deadline has passed), nor does the statutory text indicate
Congress’ intent to preclude the EPA from tackling this problem in a step-
wise process,” particularly because “the EPA expects that a full resolution
of upwind transport obligations would require emission reductions from
sectors besides EGUs, including non-EGUs, and further EGU reductions that are
achievable after 2017.” 81 Fed. Reg. at 74,522.
6 Non-EGU sources are sources that are not in the power-generation sector.
Idsal Decl. ¶ 15.

                                     10
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 11 of 55



current assessment of non-EGU point-source NOx mitigation

potential and the EPA believes more time is required for states

and the EPA to improve non-EGU point source data and pollution

control assumptions before including related reduction potential

in this regulation.” Id. at 74,542.

                                   C.

     Following the CSAPR Update, the State of New York and the

State of Connecticut brought suit in this Court to compel the

EPA to issue FIPs fully resolving the Good Neighbor obligations

of certain Upwind States, namely Illinois, Michigan,

Pennsylvania, Virginia, and West Virginia. See New York v.

Pruitt, No. 18-cv-406, 2018 WL 2976018, at *2 (June 12, 2018).

In Pruitt, the EPA did not dispute that the EPA’s finding,

effective August 12, 2015, that the failure of certain Upwind

States to submit SIPs addressing their respective Good Neighbor

obligations, triggered a two-year deadline for the EPA to issue

FIPs fully addressing such obligations with respect to the 2008

ozone NAAQS. Id. at *1. The EPA also did not dispute that it had

missed the deadline of August 12, 2017 to promulgate FIPs fully

addressing the Upwind States’ Good Neighbor obligations. Id. The

only question for the Court was to determine the timeline by

which the EPA would perform what the EPA “conceded” was its

“nondiscretionary duties under the Clean Air Act . . . to fully



                                   11
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 12 of 55



resolve interstate transport obligations under the Good Neighbor

Provision for the defaulting states . . . .” Id. at *3.

     In Pruitt, this Court first found that it had jurisdiction

under the citizen-suit provision of the Act, which authorizes

suits “against the Administrator where there is alleged a

failure of the Administrator to perform any act or duty under

this chapter which is not discretionary with the administrator

. . .” Id. at *2 (quoting 42 U.S.C. § 7604(a)(2)). The Court

found that it had jurisdiction over the action because the EPA

had missed the mandatory August 12, 2017 deadline to promulgate

FIPs fully addressing non-compliant states’ Good Neighbor

obligations. Id. The Court ordered the EPA to promulgate the

final action discharging the EPA’s outstanding obligations by

December 6, 2018. Id. at *3. The time between the Court’s order

in Pruitt, June 12, 2018, and the time for the EPA to promulgate

the final action, December 6, 2018, was less than six months.

The EPA and the plaintiffs stipulated that it was “feasible” for

the EPA to promulgate by December 6, 2018 “a final action fully

addressing the obligations of under the Good Neighbor Provision

for the 2008 ozone NAAQS for the defaulting states.” Id. at *2.

                                   D.

     Following Pruitt, the EPA promulgated a rule with the

intention of, among other things, discharging the EPA’s

outstanding nondiscretionary duty to address fully the Good

                                   12
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 13 of 55



Neighbor obligations under the 2008 ozone NAAQS for the five

Upwind States at issue in the Pruitt litigation. See

Determination Regarding Good Neighbor Obligations for the 2008

Ozone National Ambient Air Quality Standard (the “Close-Out

Rule”), 83 Fed. Reg. 65,878, 65,883 & n.44 (Dec. 21, 2018). “The

Close-Out Rule found that, for the 2008 ozone NAAQS, it was not

feasible to implement cost-effective emissions controls before

2023-two years after the 2021 deadline for serious areas-and,

moreover, that all downwind state would attain the NAAQS by 2023

even without further upwind emission reductions.” Maryland, 958

F.3d at 1193 (citing 83 Fed. Reg. at 65,904-05, 65,917).

     The Close-Out Rule found that there were no “relevant,

significant changes in the EGU fleet since promulgation of the

CSAPR Update that would necessitate reevaluation of the emission

reduction potential from control strategies already implemented

in the CSAPR Update.” 83 Fed. Reg. at 65,983. Therefore, the

ultimate determination by the EPA was that the CSAPR Update had

sufficiently resolved the Good Neighbor obligations of Upwind

States in the 2008 ozone NAAQS in the case of 20 eastern states,

including Illinois, Indiana, Michigan, Ohio, Pennsylvania,

Virginia, and West Virginia. As a result, the EPA stated that

“the EPA ha[d] no remaining obligation to issue FIPs, nor [were]

the states required to submit SIPs, that would further reduce

transported ozone pollution beyond the existing CSAPR Update

                                   13
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 14 of 55



requirements with regard to the 2008 ozone NAAQS.” Id. at

65,921.

                                   E.

     In 2016, a number of parties petitioned for review of the

CSAPR Update in the D.C. Circuit Court of Appeals, arguing that

the final rule should be set aside as “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law,”

or “in excess of statutory, jurisdiction, authority, or

limitations,” pursuant to 42 U.S.C § 7607(d)(9). See Wisconsin

v. EPA, 938 F.3d 303, 312 (D.C. Cir. 2019) (per curiam).

     As relevant to this litigation, in an opinion issued on

September 13, 2019, the court in Wisconsin found that the CSAPR

Update was substantively deficient because it was inconsistent

with the Act to the extent that the CSAPR Update failed “to

require upwind States to eliminate their significant

contributions in accordance with the deadline by which downwind

States must come into compliance with the NAAQS.” Id. at 313.

Specifically, the CSAPR Update did not require Upwind States to

eliminate their significant contributions to downwind ozone

pollution by the same date that Downwind States at various

nonattainment levels were required to come into attainment, the

result being that “while the Rule calls for a certain level of

reductions in upwind contributions by the 2017 ozone year-in

time to assist downwind states to meet the July 2018 attainment

                                   14
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 15 of 55



deadlines-the Rule does not purport to require upwind States to

fully meet their good neighbor obligations by that time.” Id.

(quotation marks omitted). The Wisconsin court found that this

result was inconsistent with the CAA’s Good Neighbor Provision,

which “calls for elimination of upwind States’ significant

contributions on par with the relevant downwind attainment

deadlines.” Id. at 315.

     The Wisconsin court further noted that when the EPA

promulgated the CSAPR Update, the “EPA opted to require partial

(rather than full) satisfaction of upwind States’ good neighbor

obligations due in significant part to its decision to consider

only upwind emissions from EGUs . . . because, ‘as compared to

EGUs, there is greater uncertainty in EPA’s current assessment

of non-EGU point-source NOx mitigation potential.’” Id. at 318

(alteration omitted) (quoting 81 Fed. Reg. at 74,542). The court

noted that “[s]cientific uncertainty, however, does not excuse

EPA’s failure to align the deadline for eliminating upwind

States’ significant contributions with the deadline for downwind

attainment of the NAAQS.” Id. at 318-19.

     The Wisconsin court also addressed the EPA’s conclusion in

the CSAPR Update that “developing a rule that would have covered

additional sectors [besides EGUs] and emissions reductions on

longer compliance schedules would have required more of the

EPA’s resources over a longer rulemaking schedule.” Id. at 319

                                   15
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 16 of 55



(quoting 81 Fed. Reg. at 74,522). The court noted that “[w]hen

an agency faces a statutory mandate, a decision to disregard it

cannot be grounded in mere infeasibility,” but rather the agency

would have to meet the heavy burden of “impossibility,” a burden

that the EPA had not attempted to meet. The court rejected the

EPA’s argument that the need to devote more resources or the

“greater uncertainty” about reductions from non-EGU sources

amounted to “impossibility.” Id. The Wisconsin court also

rejected the EPA’s contention that “it should be permitted to

address [the] problem incrementally,” because in this case

“Congress has provided a literal timetable.” Id.

     The Wisconsin court stated that the EPA still retained

“flexibility in administering the Good Neighbor Provision.” Id.

at 320. Specifically, the court noted that the EPA possessed

latitude in defining what upwind contribution amounts count as

“significant” within the meaning of the Good Neighbor Provision;

that the EPA is permitted to take into account the balance

between the magnitude of Upwind States’ contributions and the

costs associated with eliminating those contributions; that the

EPA can grant one-year extensions of the nonattainment deadlines

to Downwind States; and that EPA can always attempt to

demonstrate impossibility. See id.

     With respect to the remedy, the Wisconsin court declined to

vacate the CSAPR Update but instead ordered that the CSAPR

                                   16
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 17 of 55



Update be remanded to the EPA without vacatur. Id. at 336. The

court declined the petitioners’ request to impose a six-month

timeframe on EPA’s promulgation of a revised rule but noted that

the petitioners “could attempt to bring a mandamus petition to

this court in the event that EPA fails to modify the Rule in a

manner consistent with our opinion.” Id. at 337 (internal

quotation marks, alterations, and citation omitted).

     Following Wisconsin, a separate panel of the D.C. Circuit

Court of Appeals issued an opinion in a parallel challenge to

the Close-Out Rule. See New York v. EPA, 781 F. App’x 4 (D.C.

Cir. 2019) (per curiam). On October 1, 2019, the New York court

issued its opinion and noted that the challenge to the Close-Out

Rule was the same challenge to the CSAPR Update that the court

addressed in Wisconsin, namely an argument that “the Good

Neighbor Provision requires the EPA to eliminate, not just

reduce, upwind states’ excess emissions by the next attainment

deadline.” Id. at 6. 7 The New York court, citing Wisconsin, noted

ways in which the EPA could still exercise flexibility in

administering the Good Neighbor Provision. See id. at *7. But

the court found that the “EPA has not argued that any of these

possibilities would support affirmance of the Close-Out Rule on


7 There are two cases repeatedly discussed throughout this opinion in which
the State of New York was the lead plaintiff. To avoid confusion, the New
York v. EPA case decided by the D.C. Circuit Court of Appeals on October 1,
2019 will be referred to as New York. The opinion issued by this Court in New
York v. Pruitt on June 12, 2018 will be referred to as Pruitt.

                                     17
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 18 of 55



the record before us.” Id. Therefore, it ordered the Close-Out

Rule to be vacated because the “Rule rests on an interpretation

of the Good Neighbor Provision now rejected by this Court [in

Wisconsin]” and because “the rule imposes no obligations, so

vacating it will cause no disruption.” Id.

                                   F.

     Following Wisconsin and New York, on December 20, 2019, the

plaintiffs in this case submitted to the EPA a notice of intent

to file suit, as required by 42 U.S.C. § 7604(b), on the basis

of the EPA’s alleged failure to perform nondiscretionary

statutory duties, namely the EPA’s alleged nondiscretionary

obligation to promulgate FIPs for Upwind States fully addressing

those States’ Good Neighbor obligations for the 2008 ozone

NAAQS. See Pl.’s 56.1 Stmt. ¶ 12; Kinney Decl. ¶ 2. After 60

days and without response by the EPA, the plaintiffs filed suit

on February 19, 2020. ECF No. 1. The parties have now filed

cross motions for summary judgment.

                                  III.

     The plaintiffs must demonstrate that they have standing to

bring this suit. To satisfy the requirements of Article III

standing, a plaintiff must show that “(1) the plaintiff has

suffered an actual or imminent injury in fact, which is concrete

and particularized; (2) there is a causal connection between the

injury and defendant’s actions; and (3) it is likely that a

                                   18
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 19 of 55



favorable decision in the case will redress the injury.” Pruitt,

2018 WL 2976018, at *2; see also Citizens for Responsibility and

Ethics in Washington v. Trump, 953 F.3d 178, 189 (2d Cir. 2019).

      The plaintiffs have demonstrated that they have standing to

bring this action. The plaintiffs have demonstrated that they

have suffered and will continue to suffer harm because of the

EPA’s failure to promulgate the FIPs, and that the plaintiffs’

harm will likely be redressed by the entry of summary judgment

in the plaintiffs’ favor and an order setting a deadline by

which the EPA must promulgate the FIPs. See Pruitt, 2018 WL

2976018, at *2. The plaintiffs have offered evidence that parts

of New Jersey, New York, and Connecticut will fail to meet their

own attainment deadlines for the 2008 ozone NAAQS at least in

part because of the interstate transport of emissions from the

states for which the EPA would promulgate the FIPs. See Davis

Decl. ¶¶ 2, 11-12, 24, 29-35 (New Jersey); Sheehan Decl. ¶¶ 10,

23, 32-36, 43, 48-55 (New York); Babbidge Decl. ¶¶ 8, 12-15, 17-

21, 25-26 (Connecticut). 8 The declarations submitted by New

Jersey, New York, and Connecticut attest to the regulatory

burdens that are placed on those States because of the continued

failure of the EPA to promulgate FIPs fully addressing the Good



8 The non-state plaintiff, New York City, is classified by the EPA as part of
the NY-NJ-CT nonattainment area. See Davis Decl. ¶ 17; Sheehan Decl. ¶¶ 10,
21; Babbidge Decl. ¶¶ 15.

                                     19
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 20 of 55



Neighbor obligations of the Upwind States that have not

submitted adequate SIPs, including that these Downwind States

will not be able to meet their own attainment deadlines for the

2008 ozone NAAQS. Moreover, the continued failure of the Upwind

States to meet their Good Neighbor obligations to reduce the

emissions causing ground-level ozone in the Downwind States

harms the citizens of those states. The requested relief will

address these harms by requiring the EPA to promulgate FIPs that

will bring the Upwind States into compliance with their Good

Neighbor obligations for the 2008 ozone NAAQS. See Pruitt, 2018

WL 2976018, at *3. 9

     Accordingly, the plaintiffs have demonstrated that they

have standing in this case.

                                     IV.

     The EPA’s threshold argument is that this Court lacks

jurisdiction to hear the plaintiffs’ claim.

                                     A.

     The citizen-suit provision of the Clean Air Act confers

jurisdiction on the various district courts for the review of



9 Delaware, Massachusetts, and New York City have not separately submitted
declarations in support of their standing. At oral argument, the EPA stated
that it did not dispute that all the plaintiffs in this case have standing.
Tr. at 25. In any event, the plaintiffs have standing to file suit to protect
their citizens from the harmful effects of the high levels of pollutants in
their states caused by ozone precursors and ozone itself traveling into their
States from the upwind defaulting States. See Mass. v. EPA, 549 U.S. 497,
520-23 (2007); Pruitt, 2018 WL 2976018, at *3.

                                     20
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 21 of 55



different kinds of EPA actions or inactions. See Nat. Res. Def.

Council, Inc. v. Thomas, 689 F. Supp. 246, 252 (S.D.N.Y. 1988),

aff’d, 885 F.2d 1067 (2d Cir. 1989). As relevant, under the Act,

the district courts have jurisdiction to hear claims brought by

“any person . . . against the Administrator where there is

alleged a failure of the Administrator to perform any act or

duty under this chapter which is not discretionary with the

Administrator . . . .” 42 U.S.C. § 7604(a)(2).

     The district courts also have jurisdiction to compel

“agency action unreasonably delayed[.]” 42 U.S.C. § 7604(a). The

citizen-suit provision of the Act also specifies that suits “to

compel agency action referred to in section 7607(b) of this

title which is unreasonably delayed may only be filed in a

United States District Court within the circuit in which such

action would be reviewable under section 7607(b) of this title.”

42 U.S.C. § 7604(a). Section 7607(b) is, in turn, both a

provision that confers jurisdiction on the courts of appeals to

review certain EPA actions under the Clean Air Act and a venue

provision that vests review of EPA actions with “nationwide

scope or effect” in the D.C. Circuit Court of Appeals and EPA

actions that are “locally or regionally applicable” in the court

of appeals for the appropriate circuit. 42 U.S.C. § 7607(b)(1);

see Sierra Club v. EPA, 955 F.3d 56, 61 (D.C. Cir. 2020)



                                   21
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 22 of 55



(describing section 7607(b)(1) as both a jurisdiction and venue

provision).

     Because of the interplay between these provisions in the

Act, the distinction between a “nondiscretionary duty” suit and

an “unreasonable delay” suit is relevant to questions of

jurisdiction and venue. A nondiscretionary duty suit may be

brought in the district court where venue is otherwise proper

under the general venue statute, 28 U.S.C. § 1391, while an

unreasonable delay suit must be brought in the United States

District Court for the District of Columbia if the challenged

action has nationwide scope or effect. See, e.g., Am. Lung Ass’n

v. Reilly, 962 F.2d 258, 263 (2d Cir. 1992). 10

     Therefore, this Court has jurisdiction over the present

controversy if the plaintiffs’ claim in this case is a claim

alleging a failure of the EPA to perform a duty that is

nondiscretionary under the Clean Air Act. “Express deadlines in

the CAA typically create nondiscretionary duties to act.” Envtl

Def. v. Leavitt, 329 F. Supp. 2d 55, 64 (D.D.C. 2004); Am. Lung

Ass’n, 962 F.2d at 263 (finding that the district court properly

exercised jurisdiction over a complaint alleging that the EPA

failed “to revise the NAAQS ‘at five-year intervals’”).


10This statutory structure makes clear that the inquiry of whether   a
challenged action or inaction has nationwide scope or effect or is   instead
locally or regionally applicable is irrelevant if the challenge is   properly
brought as a nondiscretionary suit, rather than as an unreasonable   delay
suit.

                                     22
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 23 of 55



                                   B.

     The EPA does not dispute the basic facts material to the

resolution of the jurisdictional question.

     Specifically, the EPA does not dispute that the EPA has a

nondiscretionary duty under 42 U.S.C. § 7410(c)(1) to promulgate

FIPs within two years after the Administrator either finds that

a state has failed to submit a required SIP or SIP revision or

finds that a submitted SIP does not adequately satisfy the Act’s

minimum criteria. The EPA does not dispute that this duty

obligated the EPA to issue FIPs or approve SIPs for most of the

Upwind States by August 12, 2017 and for two of the remaining

Upwind States by July 15, 2018. See Pruitt, 2018 WL 2976018, at

*2 (noting that the August 12, 2017 deadline for the EPA to

issue FIPs imposed a mandatory duty on the EPA under the Act).

The EPA does not dispute that at the time that the EPA

promulgated the CSAPR Update, the EPA believed that the CSAPR

Update was only a “partial” fulfillment of the EPA’s

nondiscretionary duty to promulgate FIPs that fully address the

Good Neighbor obligations of the Upwind States. The EPA does not

dispute that the EPA has not, to date, promulgated any

regulations that purport to discharge fully the EPA’s duties to

issue FIPs for non-compliant Upwind States with respect to the

2008 ozone NAAQS that fully address those States’ Good Neighbor

obligations. See Answer ¶ 40. The EPA also does not dispute that

                                   23
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 24 of 55



the Wisconsin court found that the CSAPR Update was

substantively deficient to the extent that the CSAPR Update

declined to adopt FIPs for the Upwind States that required the

Upwind States to comply fully with their Good Neighbor

obligations for the 2008 ozone NAAQS. In addition, the EPA does

not dispute that the Close-Out Rule, including the EPA’s

retroactive finding in the Close-Out Rule that the CSAPR Update

had in fact been a complete, rather than a partial, fulfillment

of the EPA’s obligations to promulgate FIPs for the Upwind

States, was vacated by the New York court.

     Based on these undisputed facts, it is apparent that the

EPA still has not fulfilled its nondiscretionary statutory duty

to promulgate FIPs that fully address the Good Neighbor

obligations of the Upwind States for the 2008 ozone NAAQS. In

all material respects, this case is identical to Pruitt, in

which this Court found that it had “jurisdiction over a citizen

suit seeking to require the [EPA] to perform that non-

discretionary duty” to issue FIPs addressing upwind States’ Good

Neighbor obligations under the 2008 ozone NAAQS by August 12,

2017. See Pruitt, 2018 WL 2976018, at *2. Similarly, the Court

has jurisdiction over the current action because the EPA still

has “fail[ed] . . . to perform [an] act or duty . . . which is




                                   24
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 25 of 55



not discretionary with the Administrator, . . .” 42 U.S.C.

§ 7604(a)(2). 11

                                     C.

     Nevertheless, the EPA argues that this Court lacks

jurisdiction. None of the EPA’s arguments has merit.

     The EPA argues that when the EPA promulgated the CSAPR

Update and the Close-Out Rule, those actions discharged the

EPA’s nondiscretionary duty that the plaintiffs in this case

complain the EPA has not performed. The EPA argues that it is

important in this regard that the Wisconsin court did not vacate

the CSAPR Update but remanded the CSAPR Update to the EPA. The

EPA argues that the CSAPR Update, although substantively

deficient, remains in force and eliminated any outstanding

obligation by the EPA to act on its nondiscretionary statutory

duty under the Act. The EPA argues that, following Wisconsin,

there are a set of FIPs for upwind States that must be revised,

but, unlike the pre-Wisconsin status quo, there are no

additional FIPs that the EPA is required to issue. In this


11The EPA points out that during the Pruitt litigation, the EPA conceded that
a mandatory duty existed to promulgate a complete rulemaking fully addressing
the Good Neighbor obligations because the EPA viewed the CSAPR Update as only
a partial rulemaking that could permissibly precede the promulgation of
revised FIPs fully addressing the Good Neighbor obligations. The EPA argues
that the EPA’s concession in the Pruitt litigation turned out to be legally
incorrect in light of the Wisconsin decision. But nothing in the Wisconsin
decision purported to eliminate the EPA’s statutory duty to promulgate FIPs
fully addressing the defaulting Upwind States’ Good Neighbor obligations for
the 2008 ozone NAAQS within two years of the EPA’s determination that the
SIPs were insufficient. This Court properly exercised jurisdiction in the
Pruitt litigation and it properly has jurisdiction in this case.

                                     25
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 26 of 55



regard, the EPA also argues that the Wisconsin court declined to

set a deadline by which the EPA must act on remand, and that the

EPA is no longer subject to a non-discretionary duty to

promulgate FIPs implementing the 2008 ozone NAAQS by a date

certain.

     The EPA’s argument is without merit. When it promulgated

the CSAPR Update, the EPA admitted that it had only partially

fulfilled its nondiscretionary duty under the Act with respect

to the 2008 ozone NAAQS. Only when it promulgated the Close-Out

Rule did the EPA allegedly determine that it had fully fulfilled

its nondiscretionary duty under the Act with respect to the 2008

ozone NAAQS. But that determination of complete fulfillment was

plainly rejected by the D.C. Circuit Court of Appeals when the

CSAPR Update was remanded and the Close-Out Rule was vacated. 12

Thus, the status quo remains as it was prior to Pruitt, namely

that the only relevant, non-vacated rule still in force, the

CSAPR Update, does not represent a complete fulfillment of the

EPA’s nondiscretionary duty to promulgate FIPs that fully

address the Good Neighbor obligations of the Upwind States for

the 2008 ozone NAAQS.




12The Wisconsin court declined to vacate the CSAPR Update Rule in its
entirety in order not to “risk significant harm to the public health or the
environment.” 938 F.3d at 336.

                                     26
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 27 of 55



     Thus, jurisdiction lies with this Court over a claim to

compel the EPA to perform that outstanding statutory duty to

promulgate FIPs that fully, not partially, address the Good

Neighbor obligations of the Upwind States for the 2008 ozone

NAAQS. See Sierra Club v. EPA, No. 10-cv-1541, 2016 WL 3281244,

at *4 (D.D.C. June 14, 2016) (rejecting EPA’s mootness argument

with respect to a claim to compel the EPA to perform

nondiscretionary duties under the Clean Air Act where the D.C.

Circuit Court of Appeals had remanded without vacating the

substantive rule that the EPA argued had discharged the

nondiscretionary duty); Sierra Club v. Johnson, 374 F. Supp. 2d

30, 32-33 (D.D.C. 2005) (finding that the EPA’s mandatory duty

to act on SIPs submitted “is still (or again) unfulfilled,

because the Court of Appeals’ order vacating EPA’s conditional

approval of the pre-2001 SIPs . . . operated to restore the

status quo ante.”).

     Indeed, nothing in Wisconsin indicates that the EPA is not

still subject to the statutory deadlines in the CAA concerning

the EPA’s obligation to promulgate FIPs for the defaulting

Upwind States that address those States’ Good Neighbor

obligations with respect to the 2008 ozone NAAQS. Although the

EPA agrees that if the CSAPR Update had been vacated in its

entirety in Wisconsin, there would be jurisdiction in this

Court, the EPA points to no authority that explains why an order

                                   27
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 28 of 55



remanding without vacatur, like the order in Wisconsin, does not

also support a citizen-suit provision to compel an outstanding

nondiscretionary duty. While the plaintiffs may bring a mandamus

action in the D.C. Circuit Court of Appeals to enforce the

Wisconsin remand order, the EPA conceded at oral argument that

the existence of mandamus in the D.C. Circuit Court of Appeals

does not divest this Court of jurisdiction under the citizen-

suit provision to hear a case alleging the failure of the EPA to

perform nondiscretionary duties under the Act. Tr. at 15-16. 13

      To accept the EPA’s argument that the CSAPR Update,

although substantively deficient, discharged the EPA’s

nondiscretionary duty with respect to the 2008 ozone NAAQS would

endorse a rule by which the EPA could promulgate a plainly

incomplete rule, claim that it had discharged the EPA’s

nondiscretionary duty, and then be forever immune from citizen

suits brought under 42 U.S.C. § 7604(a)(2) with respect to that

duty because no district court would have jurisdiction over that

suit. That cannot be the law. Such a result would be




13The EPA does not explain why the fact that the Wisconsin court declined to
set a deadline by which the EPA must act on remand to cure the substantive
deficiencies in the CSAPR Update identified by the Wisconsin court is
relevant to the question of whether this Court has jurisdiction over this
case in which “there is alleged a failure of the Administrator to perform any
duty under this chapter which is not discretionary with the Administrator.”
42 U.S.C. § 7604(a)(2) (emphasis added). The plain language of the citizen-
suit provision indicates that it is concerned with EPA compliance with
statutory duties and deadlines that arise “under this chapter,” that is,
under the Clean Air Act directly.

                                     28
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 29 of 55



inconsistent with the congressional scheme of judicial review

provided for in the Clean Air Act. Cf. Oxfam Am., Inc. v. SEC,

126 F. Supp. 3d 168, 172 (D. Mass. 2015) (citing, among other

cases, Johnson, 374 F. Supp. 2d at 33, and finding that a

contrary rule would mean that “an agency could take inadequate

action to promulgate a rule and forever relieve itself of the

obligations mandated by Congress.”).

                                   D.

     In support of its position, the EPA relies principally on

only one case, Environmental Defense Fund, Inc. v. Gorsuch

(“EDF”), 713 F.2d 802 (D.C. Cir. 1983). That case does not help

the EPA.

     In the underlying district court action in EDF, EDF had

originally sued the EPA to compel the EPA to perform a

nondiscretionary duty under the Resource Conservation and

Recovery Act (“RCRA”). Id. at 805. The district court had found

that EDF was entitled to a court order setting a deadline for

the EPA to issue certain regulations based on mandatory

statutory language requiring the EPA to establish performance

standards for facilities for the treatment, storage, or disposal

of hazardous waste. Id. at 804-06 (citing 42 U.S.C. § 6924).

Eventually, the EPA promulgated the performance standards that

EDF sought, but prior to the effective date of the performance

standards, the EPA issued a notice in the Federal Register

                                   29
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 30 of 55



announcing the EPA’s intention to suspend or withdraw the

performance standards. Id. at 808. Five months later, the EPA

announced that it was suspending the effective dates of the

performance standards. Id. EDF then returned to the district

court alleging that the EPA’s suspension of the program violated

the court order to promulgate standards and violated EPA’s duty

under the RCRA itself. Id. at 809. The district court found that

it did not have jurisdiction to hear the suit, and EDF appealed.

Id.

      The court of appeals affirmed the district court’s finding

that when the EPA promulgated regulations pursuant to the

district court’s order, that promulgation fulfilled the EPA’s

obligations under the court order, and that the district court

would not “undertake a continuing supervision of the Agency’s

implementation of its responsibility after deadlines have been

met” absent some showing that the EPA’s “subsequent announcement

that it would suspend the regulations was a bad-faith effort to

evade the Court’s order[.]” Id. at 812 (quoting State of

Illinois v. Gorsuch, 530 F. Supp. 337, 339 (D.D.C. 1981)). The

court of appeals rejected EDF’s assertion “that implied in the

[district] court’s order to promulgate the regulations is the

command to make them effective—or perhaps to do nothing to make

them ineffective—six (6) months from the date of issuance

pursuant to [RCRA] and the failure to give them practical effect

                                    30
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 31 of 55



is a violation of the order and EPA’s duty under RCRA.” Id. at

812-13.

     The court of appeals also addressed EDF’s argument that a

separate provision of the RCRA gave rise to a citizen suit to

compel the EPA to make the regulations effective, namely a

provision of the RCRA stating that regulations “applicable to

the generation, transportation, treatment, storage, or disposal

of hazardous waste (including requirements respecting permits

for such treatment, storage, or disposal) shall take effect on

the date six months after the date of promulgations . . . or six

months after the date of [their] revision.” Id. at 813

(alteration in original) (emphasis added) (quoting 42 U.S.C.

§ 6930(b)). The court of appeals found that the statutory

language that regulations “shall take effect” did not create a

nondiscretionary duty on the part of EPA to perform an

additional act beyond promulgating the regulations. Id. at 813.

For that reason, the EDF’s suit was not properly a

nondiscretionary duty suit to compel the EPA to make the

regulations effective, but was instead a petition for review

under the statute that could be filed only in the D.C. Circuit

Court of Appeals in the first instance. Id.

     EDF is distinguishable from the present case. In EDF, the

parties did not dispute that the underlying regulations

promulgated by the EPA did in fact discharge the EPA’s

                                   31
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 32 of 55



nondiscretionary duty. The only question in EDF was whether the

withdrawal of those substantively adequate regulations could

give rise to a second district court order, either as an

exercise of the court’s continuing supervision of the original

order or as a subsequent citizen suit. By contrast, in this

case, the EPA concedes that the underlying regulation that the

EPA claims discharged its nondiscretionary statutory duty,

namely the CSAPR Update, incompletely complied with EPA’s

obligation to promulgate FIPs by the statutory deadline. Thus,

there is jurisdiction in this case because the EPA continues in

its failure to fulfill its statutory duty under 42 U.S.C.

§ 7410(c)(1), a provision which undeniably gives rise to

jurisdiction under the citizen-suit provision to compel the EPA

to perform a nondiscretionary duty, unlike the “shall take

effect” language in the RCRA that the EDF court found did not

give rise to a second nondiscretionary duty enforceable through

a citizen suit.

     Additionally, to the extent that the court of appeals in

EDF found that the district court could not exercise continuing

supervisory jurisdiction over alleged non-compliance with its

court order absent a showing that the EPA demonstrated bad faith

in evading the district court’s prior order, that jurisdictional

holding has no relevance to this case. The plaintiffs are not

asking this Court to exercise jurisdiction to enforce a court

                                   32
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 33 of 55



order, either the Wisconsin remand order or any other court

order. Rather, the plaintiffs are asking the Court to exercise

jurisdiction to compel the EPA to perform nondiscretionary

duties under the Act itself.

     EDF is therefore inapposite and does not support the EPA’s

jurisdictional argument.

                                   E.

     Finally, because the Court has jurisdiction over the

plaintiffs’ claim that the EPA has failed to perform a

nondiscretionary duty under the Act by virtue of the existence

of a clear statutory deadline for the EPA to promulgate FIPs for

the 2008 ozone NAAQS, the EPA’s argument that this suit is

properly considered an unreasonable delay suit fails. See Am.

Lung Ass’n, 962 F.2d at 263 (describing nondiscretionary duty

suits and unreasonable delay suits as “distinct” categories, the

former dealing with “bright-line rule[s] for agency action” and

the latter dealing with “reasonable” deadlines); see also

Mexichem Specialty Resins, Inc. v. EPA, 787 F.3d 544, 555-56

(D.C. Cir. 2015) (discussing the factors used to assess

unreasonable delay claims that arise in the absence of “a

precise statutory timetable”). In this case, the plaintiffs seek

to compel the EPA to take action in light of the EPA’s duty to

promulgate FIPs, by August 12, 2017 and July 15, 2018, for

Upwind States that fully discharge the EPA’s Good Neighbor

                                   33
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 34 of 55



obligations. This case is about the timing by which the EPA must

take certain nondiscretionary actions. The plaintiffs’ claim

that the EPA has continued to fail to discharge its obligations

to promulgate FIPs requiring Upwind States to meet their Good

Neighbor obligations by the date fixed by the Clean Air Act. The

plaintiffs correctly claim that their complaint falls within the

heartland of “nondiscretionary duty” cases, namely cases

involving “[e]xpress deadlines in the CAA.” Leavitt, 329 F.

Supp. 2d at 64. The plaintiffs’ claim is, for that reason, not

an “unreasonable delay” case. Jurisdiction is therefore proper

in this Court under 42 U.S.C. § 7604(a)(2). 14

     Jurisdiction and venue are therefore proper in this Court

in the Southern District of New York. 15




14At oral argument, the EPA stated that if the Court does have jurisdiction
under 42 U.S.C. § 7604(a)(2), the EPA does not contest that venue is proper
in the Southern District of New York. Tr. at 24-25. Indeed, venue is proper
under the general venue statute because this is a suit against “an officer or
employee of the United States or any agency thereof” and “a substantial part
of the events or omissions giving rise to the claim occurred” in the Southern
District of New York as attested to by, among other things, the declarations
detailing the impacts of ozone pollution on the New York Metropolitan Area,
which includes the Southern District of New York. See 28 U.S.C.
§ 1391(e)(1)(B); see, e.g., Sheehan Decl. ¶¶ 31-32, 36, 53-55 (noting harm to
the New York Metropolitan Area both because of continued nonattainment and
because of corresponding ozone pollution).
15The plaintiffs also allege that the Court has jurisdiction over this case
under either the general federal question jurisdiction statute, 28 U.S.C.
§ 1331, or the federal mandamus statute, 28 U.S.C. § 1361. Because, as
explained in this section, the Court has jurisdiction directly under the
Clean Air Act, 42 U.S.C. § 7604(a)(2), it is unnecessary to address these
alternative possible grounds for the Court’s jurisdiction.

                                     34
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 35 of 55



                                   V.

     When a claim is brought under the citizen-suit provision of

the Clean Air Act alleging a failure by the EPA to perform a

nondiscretionary statutory duty, on the merits “the only

question for the district court to answer is whether the agency

failed to comply with that deadline.” Sierra Club v. Thomas, 828

F.2d 783, 791 (D.C. Cir. 1987), abrogated on other grounds by

statute, Clean Air Act Amendments, Pub. L. No. 101-549,

§ 707(f), 104 Stat. 2399, 2683 (1990), as recognized in

Mexichem, 787 F.3d at 553 n.6.

     In this case, the “[d]efendants admit that EPA has not

subsequently approved SIPs or promulgated additional transport

FIPs fully resolving good neighbor obligations for the 2008

ozone NAAQS for Illinois, Indiana, Michigan, Ohio, Pennsylvania,

Virginia, and West Virginia since the remand of the CSAPR Update

by Wisconsin and the vacatur of the CSAPR Close-Out by New

York.” Answer ¶ 40. It follows from the jurisdictional analysis

above that the EPA has not fully performed its nondiscretionary

duty to promulgate FIPs that fully discharge the Good Neighbor

obligations for the Upwind States with respect to the 2008 ozone

NAAQS. For that reason, summary judgment in favor of the

plaintiffs is appropriate as to liability. See Johnson, 444 F.

Supp. 2d at 52 (“Because [the] defendant does not contest the

issue of liability, the entry of summary judgment is

                                   35
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 36 of 55



appropriate, and it remains only for the Court to fashion an

appropriate equitable remedy.”); New York v. Wheeler, No. 19-cv-

3287, 2019 WL 3337996, at *1 (S.D.N.Y. July 25, 2019) (entering

summary judgment in favor of the plaintiffs where the

“[d]efendants do not dispute any of the relevant facts or that

they have violated their nondiscretionary statutory duty

. . . .”); Maryland v. Pruitt, 320 F. Supp. 3d 722, 726 (D. Md.

2018) (entering summary judgment for plaintiffs where the

“[d]efendants . . . concede that they failed to carry out this

nondiscretionary duty.”). 16

     Therefore, the plaintiffs’ motion for summary judgment as

to liability is granted, and the EPA’s motion for summary

judgment is denied.

                                     VI.

     Because “the entry of summary judgment is appropriate

. . . it remains only for the Court to fashion an appropriate

equitable remedy.” Johnson, 444 F. Supp. 2d at 53 (collecting

cases). “The authority to set enforceable deadlines both of an

ultimate and an intermediate nature is an appropriate procedure



16The EPA acknowledged at oral argument that in this case, “the liability
question is effectively the same as the jurisdictional question because it
implicates what type of suit is available.” Tr. at 17. In other words, once
the Court finds that jurisdiction exists in this case under the citizen-suit
provision that vests the district courts with jurisdiction to hear cases
alleging a failure by the EPA to perform a nondiscretionary duty under the
Act, it is obvious that the EPA is liable because it is clear that the EPA
has not performed a statutory, nondiscretionary duty.

                                     36
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 37 of 55



for exercise of the court's equity powers to vindicate the

public interest.” Nat. Res. Def. Council, Inc. v. Train, 510

F.2d 692, 705 (D.C. Cir. 1974). “A federal equity court may

exercise its discretion to give or withhold its mandate in

furtherance of the public interest, including specifically the

interest in effectuating the congressional objective

incorporated in regulatory legislation.” Id. at 713; see also

New York v. Wheeler, 2019 WL 3337996, at *2 (“It is well

established that a district court has authority ‘to compel EPA

to comply with a nondiscretionary duty by a date certain

established by court order.’”) (quoting Pruitt, 2018 WL 2976018,

at *3); Pruitt, 2018 WL 2976018, at *3 (collecting cases). 17

                                     A.

     The parties have proposed differing timelines for the EPA

to complete the actions it is required to take under the Act.

     The plaintiffs propose that the EPA issue a notice of

proposed action fully satisfying its obligations under the Good

Neighbor Provision for the 2008 ozone NAAQS with respect to the

Upwind States by October 1, 2020, and that the EPA issue a

notice of final action by March 1, 2021. The plaintiffs’



17At oral argument, the parties agreed that the Court may determine the
appropriate schedule for the EPA’s rulemaking to address the EPA’s
outstanding statutory duty on the basis of the declarations submitted by the
parties alone and that an evidentiary hearing is unnecessary. Tr. at 36, 42.
Therefore, the Court will proceed to decide the question of the appropriate
schedule for the EPA on the basis of the current submissions.

                                     37
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 38 of 55



proposed rulemaking is a complete-remedy rulemaking in that the

rulemaking will address emissions controls for both EGU and non-

EGU sources in the Upwind States.

     The EPA argues that the plaintiffs’ proposed schedule is

“impossible.” The EPA proposes instead a bifurcated rulemaking

schedule. The first rulemaking will involve a notice of proposed

action by October 1, 2020 and a notice of final action by March

15, 2021. This rulemaking will address EGU-source controls that

can be implemented in time for the 2021 “Serious” area

attainment date. The second rulemaking will involve a proposed

rule addressing non-EGU sources on July 21, 2021 with a final

rule on either March 15, 2022 or December 15, 2022.

                                   B.

     Where, as in this case, the EPA has failed to comply with a

nondiscretionary statutory deadline under the Act and the EPA

seeks to extend the time to comply with that deadline by

invoking the doctrine of impossibility, “[a]n agency . . . bears

‘a heavy burden to demonstrate the existence of an

impossibility.’” Johnson, 444 F. Supp. 2d at 53 (quoting Ala.

Power Co. v. Costle, 636 F.2d 323, 359 (D.C. Cir. 1979)); see

also Wisconsin, 938 F.3d at 319. “That burden is especially

heavy where ‘the agency has failed to demonstrate any diligence

whatever in discharging its statutory duty to promulgate

regulations and has in fact ignored that duty for several

                                   38
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 39 of 55



years.’” Johnson, 444 F. Supp. 2d at 53 (quoting Sierra Club v.

Thomas, 658 F. Supp. 165, 172 (N.D. Cal. 1987)). Congress has

set the statutory deadline and determined that a definite

deadline was important despite alleged difficulties in meeting

that deadline. Therefore, the EPA must show more than scientific

uncertainty or complexity, but rather impossibility. “The

genesis of [the impossibility] doctrine is in the maxim that a

court will not exercise its equity powers to compel one to do

that which is impossible.” New York v. Gorsuch, 554 F. Supp.

1060, 1064 (S.D.N.Y. 1983).

     In other words, principles of equity do not assign the

burden to the plaintiffs to prove that their proposed schedule

is possible or feasible. The plaintiffs, as Downwind States, are

the intended beneficiaries of the congressional bright-line

deadline imposed on the EPA to promulgate FIPs that fully

address the Good Neighbor obligations of the Upwind States. In

passing the Clean Air Act, and particularly the Good Neighbor

Provision, Congress determined that Downwind States faced

substantial barriers to attainment of NAAQS posed by the

interstate transport of pollutants and pollutant precursors. The

plaintiffs are entitled, under the statute, to the prompt

resolution of the EPA’s statutory duties under the Act. For that

reason, the “heavy” burden falls on the EPA to demonstrate

impossibility.

                                   39
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 40 of 55



                                   C.

     The crux of the disagreement between the parties at the

remedies stage is narrow. The EPA’s proposed schedule would have

the final notice for the first rulemaking, addressing near-term

reductions achievable mostly from EGUs, issued on March 15,

2021, roughly the same time that the plaintiffs propose that the

EPA issue the final notice of a complete-remedy rulemaking on

March 15, 2021 that would address emissions controls for both

EGUs and non-EGUs. The EPA proposes that a subsequent rule for

non-EGU sources should then be promulgated in March or December

2022. Thus, the question of impossibility presented is a narrow

one, namely whether it is impossible for the EPA to undertake a

rulemaking that includes emissions controls for non-EGU sources

on the plaintiffs’ schedule.

     The EPA has not met its “heavy” burden at this time to

demonstrate that the plaintiffs’ proposed schedule is impossible

for several reasons.

                                   1.

     The EPA’s claim of impossibility is undermined by the EPA’s

Good Neighbor rulemakings for the 2008 ozone NAAQS as those

efforts relate to attempts to regulate emissions from non-EGU

sources. These rulemakings, including the contexts in which they

occurred, suggest that the EPA has not acted with “utmost



                                   40
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 41 of 55



diligence” to comply with the Act. See Johnson, 444 F. Supp. 2d

at 53 (internal quotation marks omitted).

     The EPA was required under the statute to promulgate fully

compliant FIPs for the Upwind States by August 12, 2017, except

for Indiana and Ohio where the deadline is July 15, 2018. It has

failed to do so. In the CSAPR Update, which the EPA acknowledged

at the time only addressed near-term reductions that could be

achieved through emissions controls implemented at EGUs, the EPA

clearly contemplated future rulemakings addressing emissions

reductions achievable from non-EGUs. See 81 Fed. Reg. at 74,522

(“[A] full resolution of upwind transport obligations would

require emission reductions from sectors besides EGUs[.]”).

Then, in Pruitt, this Court ordered the EPA to perform what the

EPA conceded was its nondiscretionary duty under the Act, namely

to “promulgate FIPs to fully resolve interstate transport

obligations under the Good Neighbor Provision for the defaulting

states by August 12, 2017[.]” 2018 WL 2976018, at *3 (emphasis

added). During the Pruitt litigation, the EPA never suggested

that the performance of the EPA’s conceded nondiscretionary duty

would not include the promulgation of FIPs addressing emissions

controls for non-EGU sources. And the EPA conceded that it was

feasible to promulgate fully compliant FIPs within about six

months. It was only following the Pruitt order entered on June

12, 2018, during the time that the EPA was preparing the Close-

                                   41
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 42 of 55



Out Rule, that the EPA determined that it did not need to

address possible emissions controls for non-EGU sources in order

to fulfill the EPA’s statutory duty. But following the Wisconsin

decision issued on September 13, 2019 and the New York decision

issued on October 1, 2019, there is no doubt that the EPA, in

order to comply with its statutory duty to promulgate FIPs that

fully address the Good Neighbor obligations of the Upwind

States, was required to undertake a complete rulemaking that

addresses possible emissions reductions from non-EGU sources in

addition to reductions from EGU sources.

     Thus, after the promulgation of the CSAPR Update almost

four years ago, the EPA has been aware that it was required to

undertake a rulemaking addressing, among other things, non-EGU

sources for at least the time between the CSAPR Update on

October 26, 2016 and the Pruitt order on June 12, 2018, and then

again from at least the time of the New York decision on October

1, 2019 until the present day. Despite the EPA’s awareness over

the past four years, both in the rulemaking process and during

litigation, that it was required to complete a rulemaking

addressing emissions reductions for non-EGU sources as part of

the EPA’s statutory duty under the Act, the EPA now claims that

it is impossible to issue final notice of a complete rulemaking

addressing emissions controls from non-EGU sources until March

15, 2022 at the earliest. This representation is unacceptable

                                   42
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 43 of 55



when it is reasonably clear that the EPA has not “exercised

‘utmost diligence’ in its efforts to comply with the statute.”

Johnson, 444 F. Supp. 2d at 53.

     Plainly, the purpose of the imposition of an enforceable

deadline on the EPA “is to protect the public interest and not

to punish the EPA[.]” Thomas, 658 F. Supp. at 175. In this case,

the public interest in the speedy performance of the EPA’s

statutory duties is substantial, as expressed in Congress’s

decision to impose bright-line deadlines on the resolution of

the States’ Good Neighbor obligations. The imposition of an

enforceable deadline is not a punishment for the clear pattern

of the EPA’s refusal to fulfill its statutory mandate over the

past several years, but is instead a mechanism to require the

EPA to fulfill its statutory duties, and thereby provide relief

to the plaintiffs and their citizens, which Congress determined

should be provided.

                                   2.

     To the extent that the EPA argues that it is impossible to

perform a complete-remedy rulemaking addressing emissions

controls for non-EGU sources because of uncertainties inherent

in quantifying and analyzing emissions data from non-EGU

sources, see, e.g., Idsal Decl. ¶¶ 130-33, that claim does not

rise to the level of impossibility.



                                   43
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 44 of 55



     Indeed, a substantially similar argument was made in the

CSAPR Update and was rejected in Wisconsin. The Wisconsin court

explained that bifurcated rulemaking was inconsistent with the

statutory scheme that sought to have Upwind States meet their

Good Neighbor obligations on a schedule that was consistent with

the schedule for the Downwind States to meet their attainment

requirements, leaving non-EGU sources out of an initial

rulemaking seriously harmed the Downwind States in their efforts

at attainment. The argument fares no better in this case. In the

CSAPR Update, the “EPA decided against considering emissions

reductions from non-EGUs because, ‘as compared to EGUs, there is

greater uncertainty in EPA’s current assessment of non-EGU point

source NOx mitigation potential.’” Id. (alteration omitted)

(quoting 81 Fed. Reg. at 74,542). The Wisconsin court rejected

the EPA’s argument that the EPA did not need to address

emissions controls for non-EGU sources at that time, finding

that “[s]cientific uncertainty . . . does not excuse EPA’s

failure to align the deadline for eliminating upwind States’

significant contributions with the deadline for downwind

attainment of the NAAQS.” Id. at 318-19. The Wisconsin court

further stated that the “EPA cannot avoid its statutory

obligation by noting scientific uncertainty and concluding that

it would therefore be better not to regulate at this time.” Id.

(alterations omitted) (quoting Mass., 549 U.S. at 534).

                                   44
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 45 of 55



     Similarly, to the extent that the EPA argues that “the more

heterogenous mix of non-EGU sources” means that certain

thresholds developed for EGU sources “may not be analytically

feasible, or necessarily the most efficacious way to address

these sources through FIPs under the good neighbor provision,”

Idsal Decl. ¶ 119, those arguments are unavailing because “a

decision to disregard [a statutory mandate] cannot be grounded

in mere infeasibility,” Wisconsin, 938 F.3d at 319. Absent a

showing that the administrative infeasibility amounts to

impossibility or that the uncertainty surrounding the collection

and analysis of non-EGU emissions data “is so profound that it

precludes EPA from making a reasoned judgment,” 938 F.3d at 319

(quoting Mass., 549 U.S. at 534), issues that the EPA has been

aware of going back at least to the CSAPR Update, the EPA cannot

be relieved of its statutory duty under the Act. The EPA did not

attempt to make that showing in Wisconsin and has not made that

showing in this case.

     Moreover, the EPA has not explained sufficiently why some

of this uncertainty is not mitigated by the existing collection

of data for non-EGU source emissions from other programs. The

EPA notes that although some sector-specific rules apply to non-

EGU source categories that enable the collection and analysis of

some data pertaining to non-EGUs, those “rules may not be

sufficient to inform a Step 3 analysis [in which the EPA

                                   45
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 46 of 55



identifies upwind emissions that significantly contribute to

nonattainment or interfere with maintenance of a standard]” and

that the EPA “currently do[es] not have good information on

which non-EGU emissions sources have [continuous emission

monitoring] or other direct monitoring.” Idsal Decl. ¶¶ 132-33.

But the EPA has not explained why the currently available data

for non-EGU source emissions creates scientific uncertainty that

“is so profound that it precludes EPA from making a reasoned

judgment”. Wisconsin, 938 F.3d at 319 (quoting Mass., 549 U.S.

at 534). Congress necessarily determined that reasonable

expedition was required rather than the formulation of perfect

FIPs. Therefore the EPA’s impossibility-based argument grounded

in the uncertainty of quantifying and analyzing non-EGU source

emissions is rejected. 18

                                     3.

     Closely related to the EPA’s “uncertainty” argument is the

EPA’s argument that a complete rulemaking would require analysis

that is too complex to be completed on the plaintiffs’ timeline.

The EPA therefore argues that a bifurcated timeline is

appropriate in order to save the more complex analysis of



18As explained below, and consistent with Wisconsin, the EPA may attempt to
make future showings as to why the level of uncertainty precludes a reasoned
judgment, but the showing is insufficient at this time. The EPA is also
cautioned against devoting significant agency resources towards attempting to
make such showings in the future rather than simply devoting those resources
towards fulfilling the EPA’s statutory mandate.

                                     46
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 47 of 55



emissions reductions for non-EGUs for later. The EPA makes this

argument in a conclusory fashion that is insufficient at this

time to carry the EPA’s “heavy” burden to demonstrate

impossibility.

     At a basic level, the EPA does not explain why it is

necessary to proceed on a bifurcated schedule at all. Indeed,

the Wisconsin court, noting the intent of Congress as embodied

in the Act, expressly disapproved the EPA’s argument “that it

should be permitted to address a problem incrementally, one step

at a time.” 938 F.3d at 319. The proffered reason for the EPA to

proceed now on a bifurcated schedule is that the EPA seeks to

implement near-term emissions reductions achievable from EGUs in

advance of the 2021 attainment deadline. However, this argument

makes no sense given that attainment measurements for the 2021

attainment deadline will be based on ozone measurements from the

2018, 2019, and 2020 ozone seasons, the latter of which is

almost over. Sheehan Reply Decl. ¶ 25. 19 The plaintiffs do not

necessarily seek to compel EPA action for the purposes of the

2021 attainment deadline, but rather the plaintiffs seek to

compel the EPA to perform a long-overdue statutory duty to



19The EPA does acknowledge that by the time the rulemaking is complete, the
2020 ozone season will be in the past. Idsal Decl. ¶ 110 n.17. However, the
EPA does not seem to carry this conclusion forward throughout the rest of the
EPA’s discussion of the proposed schedules in this case, for example, to
explain why a bifurcated rulemaking schedule is necessary under those
circumstances.

                                     47
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 48 of 55



undertake a complete-remedy rulemaking in order for the

plaintiffs to attain the NAAQS, both the 2008 ozone NAAQS as

well as the 2015 ozone NAAQS, “as expeditiously as practicable,”

42 U.S.C. § 7511(a)(1), and thereby achieve clean and breathable

air for the plaintiffs’ inhabitants.

     The EPA’s argument that the complexity of the rulemaking

process makes the plaintiffs’ proposed schedule “impossible”

fails to account for the unnecessary redundancies that the EPA’s

own proposal creates. 20

     For example, the EPA’s schedule includes two months for

Agency review of the draft of the proposed rule for the first

rulemaking, two months for agency review of the draft of the

final rule for the first rulemaking, two months for agency

review of the draft of the proposed rule for the second

rulemaking, two months for agency review of the draft of the

final rule for the second rulemaking, and another two months for

a draft of the supplemental proposal for the second rulemaking,



20In the Idsal Declaration, the EPA makes much of the fact that “it is
appropriate to conduct a comprehensive, regional analysis in order to
rationally evaluate Upwind States’ remaining obligations pursuant to the good
neighbor provision with respect to the 2008 ozone NAAQS.” Idsal Decl. ¶ 95;
see also id. ¶¶ 95-99. The plaintiffs do not appear to dispute that the
rulemaking will need to be a “regional” rulemaking because of the science
surrounding air pollution and because of the regulatory process within which
this rulemaking will occur. Moreover, it is unclear what the relevance of the
regional nature of the rulemaking is to the current litigation. As the EPA
itself notes, the regional nature of these kinds of rulemakings are informed
by “nearly 20 years of interstate transport rulemakings[.]” Id. ¶ 95. Thus,
the regional nature of any rulemakings that result from this litigation will
come as no surprise to the EPA.

                                     48
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 49 of 55



if necessary. Idsal Decl. ¶ 159; Sheehan Reply Decl. ¶ 26.

Similarly, the EPA has allotted up to seven months for

interagency review of the various rules based on the fragmented

nature of the EPA’s proposed bifurcated rulemaking schedule.

Idsal Decl. ¶ 159; Sheehan Reply Decl. ¶ 27. The EPA also

included two separate public comment periods, one for its

initial rule, and one for its second non-EGU rule. Idsal Decl.

¶ 159. The EPA’s justifications for seeking additional delay

cannot overcome Congress’s intent, as expressed in the Act with

bright-line deadlines, particularly when those delays appear to

be unnecessary and entirely of the EPA’s own making. 21

     The EPA also does not explain why the substantial timeline

it proposes is necessary in light of the work to update air

quality modeling that the EPA has already completed, following

the decision in Wisconsin. Idsal Decl. ¶¶ 92, 110. Rather, the

EPA states, for example, that “[t]he modeling data that have

become available to date is still undergoing review, and a

number of methodological and policy decisions must be made



21The plaintiffs point out, more specifically, that the EPA’s internal review
contemplates time to reevaluate the contribution threshold used at step 2 of
the CSAPR four-step framework by applying a different pollution standard
rather than the standards used in the CSAPR Update. Sheehan Reply Decl. ¶ 28;
Idsal Decl. ¶ 103 n.15. The plaintiffs appear to be correct that the EPA’s
actions in this regard are discretionary with the EPA and unnecessary for the
EPA to be pursuing at this time in the face of nondiscretionary duties. See
Johnson, 444 F. Supp. 2d at 57 (finding that “it is inappropriate for an
agency to divert to purely discretionary rulemaking resources that
conceivably could go towards fulfilling obligations clearly mandated by
Congress.”).

                                     49
      Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 50 of 55



before the raw data can be used to inform the design of a rule

or rules.” Id. ¶ 110. The EPA’s explanation is entirely

conclusory as to why the data collected by the EPA in the nearly

10 months since the New York decision vacating the Close-Out

Rule would nevertheless not support the promulgation of a final

rule in March 2021, another eight months from now. It is

particularly difficult to accept the EPA’s representations in

this regard because the EPA has repeatedly failed to comply with

the statutory mandate to develop complete FIPs. The EPA is

required to develop complete FIPs including non-EGU sources to

bring Upwind States into compliance with their Good Neighbor

obligations, even if those FIPs are not perfect. See Wisconsin,

938 F.3d at 318-19. 22

                                     4.

     With respect to the EPA’s argument that an inevitable

lengthy notice-and-comment period following the promulgation of

the notice of proposed rulemaking renders the plaintiffs’

proposed schedule impossible, the EPA has not met its burden.

The plaintiffs suggest that a single 45-day comment period would

be adequate for the single, complete rulemaking. In response,

the EPA states that this “is not realistic based on our prior



22The plaintiffs point to various ways in which the EPA could proceed, for
example by focusing on the highest-emitting emissions sources. Sheehan Reply
Decl. ¶ 16. The EPA does not explain why such an approach would not be an
appropriate way to proceed expeditiously.

                                     50
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 51 of 55



good neighbor rulemaking experience.” Idsal Decl. ¶ 181. But the

EPA has proposed a 45-day comment period for its initial rule

and a further 60-day comment period for its subsequent rule,

which suggests some redundancy. In any event, there is no need

for the Court to micromanage the administrative schedule that

the EPA uses to arrive at a final comprehensive rule

promulgating FIPs that comply with the EPA’s statutory

obligation. It is sufficient to require that the notice of the

final rulemaking be promulgated by March 15, 2021, and allow the

EPA to determine the appropriate notice-and-comment period

within that timeframe that is sufficient to comply with the

EPA’s various statutory obligations.

                                   D.

     In sum, the EPA’s impossibility arguments amount to little

more than the EPA’s conclusory assertion that the Court should

take the EPA at its word that it is not possible to implement a

complete remedy by March 2021. The EPA has repeatedly failed to

act of its own accord to perform its nondiscretionary duties

under the Act, which are intended to protect the public health.

Indeed, in Pruitt, the EPA was required to develop compliant

FIPs in about six months, a schedule it agreed was feasible, but

the EPA has failed to do so for over a year and a half. It is

therefore necessary for the Court to exercise its equity powers

to compel the EPA to take action that is long overdue, namely to

                                   51
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 52 of 55



promulgate FIPs for the 2008 ozone NAAQS that fully address the

Good Neighbor obligations of the Upwind States, including by

addressing emissions controls from EGU and non-EGU sources, and

to do so expeditiously.

     The EPA has not shown at this time that the plaintiffs’

proposed time schedule, which must be measured against the need

“to protect the public interest and not to punish EPA,” is

impossible. Thomas, 658 F. Supp. at 175. Indeed, the public

interest in the EPA’s prompt promulgation of rules addressing

the Good Neighbor obligations of the Upwind States for the 2008

ozone NAAQS is high given the substantial economic,

environmental, and health costs that the Downwind States will

suffer from further delay.

     The Court will not fix a date by which the EPA must

promulgate its notice of proposed rulemaking. The Court will set

a date of March 15, 2021 for the EPA to promulgate the final

notice of a complete-remedy rulemaking in this matter, the date

that the EPA proposed for the final notice of its proposed phase

one rulemaking.

     Finally, it is important to note that the Court’s order

does not preclude the EPA from raising certain arguments in the

future. In this litigation, the EPA has primarily relied on the

argument of impossibility, which the Wisconsin court expressly

permitted the EPA to make subsequently. The EPA has not carried

                                   52
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 53 of 55



its “heavy” burden at this point to demonstrate that it would be

impossible to promulgate the final notice of a complete-remedy

rulemaking by March 15, 2021. The EPA may attempt to invoke the

doctrine of impossibility again in the future in this Court as

circumstances may warrant. Moreover, the EPA still has

flexibility on the substance of its rulemaking as the D.C.

Circuit Court of Appeals noted in Wisconsin, for example to

determine what upwind contributions count as “significant”

within the meaning of the Good Neighbor Provision of the Act.

See 938 F.3d at 320.

                                  VII.

     The plaintiffs also request that the Court award attorney’s

fees and costs pursuant to 42 U.S.C. § 7604(d), which permits

the Court “to award costs of litigation (including reasonable

attorney and expert witness fees) to any party, whenever the

court determines such award is appropriate.”

     The purpose of this section is “to promote citizen

enforcement of important federal policies[.]” Penn. v. Del.

Valley Citizens’ Council for Clean Air, 478 U.S. 546, 560

(1986). An award of fees and costs is appropriate in instances

where the plaintiffs compel the EPA to take actions that the EPA

was required to take under the Clean Air Act. See, e.g. Ctr. for

Biological Diversity v. EPA, No. C 17-720, 2017 WL 6761932, at



                                   53
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 54 of 55



*3 (N.D. Cal. Dec. 4, 2017); New York v. Wheeler, 2019 WL

3337996, at *2.

     As such, an award of costs and fees in this case is

appropriate. The Court will defer determination of the exact

amount of costs and fees in order to allow the parties an

opportunity to resolve the matter without further briefing. See

New York v. Wheeler, 2019 WL 3337996, at *2.

                              CONCLUSION

     The Court has considered all of the arguments of the

parties. To the extent not specifically discussed above, the

arguments are either moot or without merit. The plaintiffs’

motion for summary judgment is granted. The defendants’ motion

for summary judgment is denied. The EPA is directed to resolve

the EPA’s statutory duty to promulgate FIPs fully addressing the

Good Neighbor obligations of the Upwind States with respect to

the 2008 ozone NAAQS through a final rulemaking issued by March

15, 2021. The parties should submit a proposed judgment within

five days of the date of this Court’s opinion and order or, if

there is disagreement, proposed counter-judgments. The Judgment

should provide that the Court will retain jurisdiction to

enforce the Judgment.

     If the parties are unable to stipulate to the amount of

costs and attorney’s fees for the plaintiffs, the plaintiffs



                                   54
     Case 1:20-cv-01425-JGK Document 42 Filed 07/28/20 Page 55 of 55



should proceed in accordance with Rule 54(d) of the Federal

Rules of Civil Procedure.

     The Clerk is directed to close all pending motions.

SO ORDERED.

Dated:    New York, New York
          July 28, 2020                   __ /s/ John G. Koeltl __
                                               John G. Koeltl
                                        United States District Judge




                                   55
